Citation Nr: 1523148	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for plantar fasciitis, to include as secondary to service-connected muscle herniations of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015 the Veteran testified before the undersigned via video-conference.  A transcript of the hearing is associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claim of entitlement to service connection for plantar fasciitis must be remanded to associate outstanding VA records, to provide proper notice, and to afford the Veteran a VA examination.  

At the February 2015 Board hearing, the Veteran testified that he had received treatment for his feet at St. Cloud VA Medical Center (VAMC) from Fall 2003 through May 2004, and from Madison VAMC from May 2004 to 2006.  Moreover, he continues to receive treatment for his plantar fasciitis at the Iowa City VAMC.  The only VA treatment records associated with the claims file are dated from March 2006 through September 2012.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any outstanding relevant VA treatment records must be obtained.

Additionally, the Veteran has not been provided with notice regarding the secondary aspect of his service connection claim.  In addition to direct service connection, the Veteran alternately contends that his plantar fasciitis is secondary to his service-connected muscle herniations of the bilateral lower extremities.  As the Veteran has not been provided with notice that expressly addresses the requirements for secondary service connection, such notice should be provided on remand.  

Finally, the Veteran has not been provided with a VA examination addressing the etiology of his plantar fasciitis.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  See 38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record shows that the Veteran's plantar fasciitis may have had its onset in service or alternately may have been caused or aggravated by his service-connected muscle herniations of the bilateral lower extremities.  However, the record does not contain sufficient evidence for the Board to adjudicate the claim.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of his plantar fasciitis.

Specifically, lay evidence from the Veteran, fellow servicemembers, and his spouse support a finding that his foot pain symptoms were present in service.  A March 2015 letter from his treating VA podiatrist indicates that his current chronic plantar fasciitis "appears to have [been] caused" by standing and walking long hours on concrete in service.  The Veteran testified at his hearing, in his notice of disagreement and in lay statements that his foot pain began in and has recurred since service.  Lay evidence from his spouse, who has known him since 2002, also supports this contention.  On remand, the VA examiner should discuss the VA podiatrist's letter and the competent reports of the Veteran, his spouse, and buddy.
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for plantar fasciitis as secondary to his service-connected muscle herniations of the bilateral lower extremities.

2.  Obtain any outstanding VA treatment records relevant to the Veteran's feet, including from: St. Cloud VAMC dated from Fall 2003 through May 2004, Madison VAMC from May 2004 to 2006, and Iowa City VAMC from September 2012 to the present. 

3.  Notify the Veteran that he may submit lay statements from himself as well as from individuals such as friends and family members who have first-hand knowledge and/or were contemporaneously informed the onset and/or recurrence of his feet symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above and associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of his plantar fasciitis.  The examiner should review the claims file and note such review in the report.  The examiner should state whether it is at least as likely as not that plantar fasciitis:

a.  is related to or had its onset in service.  The examiner should consider the Veteran's competent reports that his plantar fasciitis is related to standing and walking on concrete during service, and that he has had pain in his feet during and since service.  The examiner should also consider the March 2015 VA podiatrist's opinion.

b.  was caused or aggravated, at least in part, by the service-connected muscle herniations of the bilateral lower extremities.  If the examiner finds that the Veteran's muscle herniations aggravate the plantar fasciitis, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e. the level of disability prior to the aggravation by his muscle herniations).

A complete rationale for the conclusions reached should be set forth.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  The term "aggravation" means an increase in the severity of the claimed disability; that is, worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

5.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

